     Case: 1:21-cv-00572-DRC Doc #: 1 Filed: 09/03/21 Page: 1 of 7 PAGEID #: 1




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

MIQUELLA SANCHEZ          :   Case No. 1:21CV572
10135 Wayne Avenue        :
Cincinnati, OH 45215      :   Judge
                          :
            Plaintiff,    :
                          :
v.                        :
                          :
DAN DRUFFEL, INC.         :
2428 Boone Street         :
Cincinnati, OH 45206      :
                          :
            Defendant.    :
_______________________________________________________

               COMPLAINT AND JURY DEMAND
_______________________________________________________

       Plaintiff Miquella Sanchez, for her Complaint against Defendant Dan Druffel, Inc.,

states as follows:

                              I. Preliminary Statement

1.     This is a civil rights action arising out of Plaintiff Miquella Sanchez’s employment

with Dan Druffel, Inc. Ms. Sanchez alleges that she was unlawfully terminated because

of her gender.

2.     Ms. Sanchez’s claims arise under Title VII of the Civil Rights Act of 1964 and the

Ohio Civil Rights Act.

3.     Ms. Sanchez seeks relief for the aforementioned acts and/or omissions in the form

of compensatory damages for both her economic and non-economic injuries. She also

seeks punitive damages, equitable relief in the form of reinstatement or front pay, and her

reasonable attorney fees and costs in prosecuting this matter.



                                             1
     Case: 1:21-cv-00572-DRC Doc #: 1 Filed: 09/03/21 Page: 2 of 7 PAGEID #: 2




                          II. JURISDICTION AND VENUE

4.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 to secure

protections and redress deprivations of rights conferred by Title VII. This Court may

assume supplemental jurisdiction over Ms. Sanchez’s state law claims pursuant to 28

U.S.C. § 1367 because those claims derive from the same nucleus of operative facts as her

federal claims.

5.     Venue with this Court is appropriate because all or part of the claim for relief arose

in the Southern District of Ohio.

                                      III. PARTIES

6.     Plaintiff Miquella Sanchez is a resident of Hamilton County, Ohio. Ms. Sanchez

was employed as a landscaper for Dan Druffel, Inc.

7.     Defendant Dan Druffel, Inc. is a landscaping services provider in the Greater

Cincinnati area. Dan Druffel, Inc. is an “employer” as that term is defined in Title VII of

the Civil Rights Act of 1964 and the Ohio Civil Rights Act.

                          IV. ADMINISTRATIVE HISTORY

8.     On or about August 22, 2018, Ms. Sanchez filed an administrative charge of

discrimination and retaliation against Dan Druffel, Inc. with the Equal Employment

Opportunity Commission (Charge No. 473-2018-01660). She alleged that Dan Druffel,

Inc. discriminated against her because of her gender. The EEOC issued a Notice of Right

to Sue on June 5, 2021.

9.     Ms. Sanchez has timely filed this suit within 90 days of receiving the Notice of

Right to Sue.




                                             2
      Case: 1:21-cv-00572-DRC Doc #: 1 Filed: 09/03/21 Page: 3 of 7 PAGEID #: 3




                            V. STATEMENT OF THE CASE

10.     Ms. Sanchez was hired at Dan Druffel, Inc. in or about March 2018 as a landscaper.

11.     On Thursday, May 31, 2018, at the end of the working day, Ms. Sanchez returned

to the company’s headquarters in a company vehicle with the rest of the crew to which

she had been assigned. The other members of the crew included Christian Hidalgo and

Justin Coyle.

12.     Mr. Coyle pulled the truck into the garage, closed the door, and left the garage.

13.     At that point, Ms. Sanchez and Mr. Hidalgo were alone in the garage.

14.     Mr. Hidalgo had been pursuing Ms. Sanchez sexually since she started with the

company, and she always rejected his advances.

15.     Mr. Hidalgo cornered Ms. Sanchez while she was between two trucks.

16.     Speaking in Spanish, Mr. Hidalgo told Ms. Sanchez that they were “alone now.”

17.     Panicked because she had nowhere to flee, Ms. Sanchez responded to Mr. Hidalgo

by stating, “yeah? And if you touch me I’ll kill you.”

18.     Mr. Hidalgo responded “You can’t handle me.”

19.     Ms. Sanchez responded, “No, you can’t handle me.”

20.     Ms. Sanchez turned away and tried to leave.

21.     Mr. Hidalgo then grabbed Ms. Sanchez around her neck, lifted her up, and said:

“I’ll kill you.”

22.     Mr. Hidalgo released Ms. Sanchez and she hurried to her vehicle.

23.     The next morning, immediately upon arriving at work, Ms. Sanchez reported the

assault to Rick Moeller, General Manager for Dan Druffel, Inc.

24.     Mr. Moeller said he would speak with Brandon Druffel, the owner of the company.



                                              3
      Case: 1:21-cv-00572-DRC Doc #: 1 Filed: 09/03/21 Page: 4 of 7 PAGEID #: 4




25.    Later that day, Ms. Sanchez called Mr. Druffel to make sure Mr. Moeller had passed

along her complaint.

26.    Mr. Druffel answered and asked Ms. Sanchez what she wanted the company to do

about it.

27.    Ms. Sanchez told Mr. Druffel she thought Mr. Hidalgo should be terminated for

assaulting her and threatening her.

28.    Mr. Druffel told Ms. Sanchez they would have a meeting the following Monday.

29.    On Monday, June 4, Ms. Sanchez arrived at the Druffel facility.

30.    Mr. Hidalgo was at the facility when she arrived.

31.    Ms. Sanchez met with Mr. Druffel and Mr. Moeller.

32.    During the meeting, Mr. Druffel told Ms. Sanchez that Mr. Hidalgo had admitted

to assaulting her.

33.    Mr. Druffel then told Ms. Sanchez that, on the advice of legal counsel, he would not

take punitive action against Mr. Hidalgo.

34.    Mr. Druffel further stated that Ms. Sanchez and Mr. Hidalgo would no longer work

together on the same crew, but that they would still encounter one another at the facility.

35.    Following the meeting, Ms. Sanchez told Mr. Druffel that she was not feeling well

and asked to leave. Ms. Sanchez also did not report to work on June 5.

36.    On June 6, 2018, Ms. Sanchez resigned.

37.    Ms. Sanchez could not work safely in that environment because of the assault she

endured on the basis of her gender, because of the company’s failure to take appropriate

remedial action, and because Mr. Hidalgo posed a threat to her safety.

38.    No reasonable person in Ms. Sanchez’s position would have continued to work in

such an environment.

                                            4
       Case: 1:21-cv-00572-DRC Doc #: 1 Filed: 09/03/21 Page: 5 of 7 PAGEID #: 5




39.     The acts and/or omissions of Dan Druffel, Inc. were taken intentionally,

maliciously, and purposefully, with a conscious disregard from Ms. Sanchez’s rights

under federal and state civil rights laws.

40.     As a direct and proximate result of Defendant’s actions, Ms. Sanchez has suffered

and will continue to suffer damages from lost income and benefits, emotional distress,

and damage to her professional reputation.

                         VI. STATEMENT OF THE CLAIMS

                       COUNT 1: GENDER DISCRIMINATION
                         (Title VII/Ohio Civil Rights Act)

41.     Plaintiff incorporates paragraphs 1 through 40 as if fully rewritten herein.

42.     Ms. Sanchez is a woman.

43.     Ms. Sanchez was subject to unwelcome sexual harassment.

44.     The harassment was based on her gender.

45.     The harassment was sufficiently severe or pervasive to alter the conditions of her

employment and create an abusive work environment.

46.     Dan Druffel, Inc. knew or should have known about the harassment and failed to

act.

47.     Dan Druffel, Inc. deliberately created intolerable working conditions for Ms.

Sanchez.

48.     No reasonable person could have continued to work under such conditions.

49.     Dan Druffel, Inc. forced Ms. Sanchez to resign.

50.     Due to Dan Druffel, Inc.’s actions, Ms. Sanchez suffered economic and non-

economic damages.




                                              5
      Case: 1:21-cv-00572-DRC Doc #: 1 Filed: 09/03/21 Page: 6 of 7 PAGEID #: 6




51.    Dan Druffel, Inc. acted with malice and a conscious disregard for Ms. Sanchez’s

federally protected rights.



                                PRAYER FOR RELIEF

       Wherefore, Ms. Sanchez demands judgment against Dan Druffel, Inc. as follows:

1.     An award of compensatory damages for all economic damages suffered by Ms.

Sanchez in an amount to be determined at trial;

2.     An award of compensatory damages for all non-economic damages suffered by Ms.

Sanchez in an amount to be determined at trial;

3.     For an order reinstating Ms. Sanchez to her previous position at Dan Druffel, Inc.,

inclusive of all pay increases and benefits to which she would have been entitled had she

not been terminated, or in the alternative, an award of front pay;

4.     For an award of punitive damages in an amount to be determined at trial;

5.     For an award of Ms. Sanchez’s reasonable attorney fees and costs;

6.     For an award of any other relief in law or equity to which Ms. Sanchez is entitled

under the premises.

                                                Respectfully submitted,
                                                MEZIBOV BUTLER
                                                /s/ Brian J. Butler___________
                                                Brian J. Butler (OH No. 0082675)
                                                Susan L. Butler (OH No. 0082811)
                                                615 Elsinore Place
                                                Cincinnati, OH 45202
                                                Phone: 513.621.8800
                                                Fax: 513.621.8833
                                                bbutler@mezibov.com
                                                sbutler@mezibov.com

                                                Attorneys for Plaintiff Miquella Sanchez


                                            6
    Case: 1:21-cv-00572-DRC Doc #: 1 Filed: 09/03/21 Page: 7 of 7 PAGEID #: 7




                                   JURY DEMAND

      Plaintiff Miquella Sanchez demands a jury trial to resolve all issues of fact related

to her Complaint.


                                                 /s/ Brian J. Butler___________
                                                 Brian J. Butler (OH No. 0082675)




                                             7
